                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


CRISTINE MASHELL JONES,
 by her mother, Linda Jones,

       Plaintiff,

       v.                                                          Case No. 20-CV-930-SCD

COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION,

       Defendant.


                                             ORDER


       Cristine Mashell Jones, by her mother, Linda Jones, filed this action without the

assistance of counsel on June 22, 2020, seeking judicial review of the final decision of the

Commissioner of the Social Security Administration pursuant to 42 U.S.C § 405(g). See ECF

No. 1. The matter was reassigned to me in July 2020 after all parties consented to magistrate-

judge jurisdiction under 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73(b). See ECF Nos. 5, 6, 7. On

October 20, 2020, I issued a revised briefing schedule requiring Jones to file a brief in support

of her claim by November 30, 2020. See ECF No. 17. When Jones failed to file a brief by that

date, I issued another revised briefing schedule, providing Jones one last opportunity to file a

brief in support of her claim by January 21, 2021. See ECF No. 18. I also warned Jones that,

if she failed to file a brief by January 21, then I would dismiss this action with prejudice and

without further notice pursuant to Fed. R. Civ. P. 41(b) and E.D. Wis. Civ. L. R. 41(c). Jones

still has not filed a brief in support of her claim.




            Case 2:20-cv-00930-SCD Filed 02/05/21 Page 1 of 2 Document 19
       Accordingly, pursuant to Fed. R. Civ. P. 41(b) and E.D. Wis. Civ. L. R. 41(c), this action

is DISMISSED for lack of diligence and failure to comply with court orders. The clerk of

court is directed to enter judgment accordingly.

       SO ORDERED this 5th day of February, 2021.




                                                    __________________________
                                                    STEPHEN C. DRIES
                                                    United States Magistrate Judge




                                               2

         Case 2:20-cv-00930-SCD Filed 02/05/21 Page 2 of 2 Document 19
